Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on September 23, 2021 for Application No. 16/321,568. By the amendment, claims 10-18 are pending with claims 10, 11 and 17 being amended and claims 1-9 remain canceled. Newly claim 18 has been entered. 

Allowable Subject Matter
Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a method for operating a first clutch at a first separation point of a drive train of a vehicle, and a second clutch at a second separation point of the drive train of the vehicle having the combination features and steps recited in the claim and particularly “wherein a second coupling torque of the first clutch that is lower than the first coupling torque is set; determining at least one coefficient of friction of a roadway the vehicle is located on; and as a factor of the determined coefficient of friction, adjusting the second coupling torque of the first clutch, the first clutch being prestressed in the second position by the second coupling torque,Response to Office Action of August 4, 2021 wherein, when the first clutch is adjusted to the closed position, the second clutch is adjusted to a coupled position; and when the first clutch is adjusted to the second position, the second clutch is adjusted to a decoupled position”.
The closest prior art reference is Yutaka, cited in the previous Office action. See the detailed action mailed on 08/04/2021. Furthermore, the examiner agrees with the applicant that the claimed amendment makes it clear and that it distinguishes over the Yutaka for the reason stated on page 6 of the Remarks. See the Remarks received on 09/23/2021.
Claims 11-18 are allowed as being dependent upon the allowed base claim.



Response to Amendment
The amendment filed on 09/23/2021 has been entered. Applicant’s amendment have overcome the rejection of claims 10-17 being rejected under 35 U.S.C § 102 by Yutaka indicated in the prior Office action.

Response to Arguments
Applicant’s arguments on page 8 of the Remarks, filed 09/23/2021, with respect to claims 10-17 being rejected under 35 USC § 102(a)(1) by Yutaka have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/TINH DANG/Primary Examiner, Art Unit 3655